 



Exhibit 10.20

AMENDMENT NO. 1 TO DEFERRED COMPENSATION AGREEMENT

     THIS AMENDMENT NO. 1 TO DEFERRED COMPENSATION AGREEMENT (this “Amendment
No. 1”) is entered into as of the 7th day of April, 2005 by and among IRWIN HOME
EQUITY CORPORATION (the “Corporation”), IRWIN FINANCIAL CORPORATION (“Irwin
Financial”) and ELENA DELGADO (“Delgado”) for the purpose of amending that
certain Deferred Compensation Agreement among the parties hereto as of
December 22, 2004 (the “Agreement”). Capitalized terms not otherwise defined
herein have the same meanings as specified in the Agreement or that certain
Shareholder Agreement among the parties dated as of October 8, 1996, as amended
and restated as of December 22, 2004 (the “Shareholder Agreement”).

     WHEREAS, the parties entered into the Agreement under circumstances and for
reasons set forth more particularly in the Recitals contained in the Agreement,
and

     WHEREAS, on March 18, 2005, the Corporation exercised its Call right under
the Shareholder Agreement to repurchase the Delgado Shares; and

     WHEREAS, the parties desire to amend the interest calculation provisions
contained in Section 5 (“Interest”) of the Agreement to better reflect the
original intent of the parties.

     NOW THEREFORE, in consideration of the mutual promises contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

     1. Amendment to Section 5. Section 5 of the Agreement is, effective as of
March 18, 2005, hereby amended as follows:

     “Section 5. Interest. Portions of the Deferred Purchase Price that remain
unpaid shall accrue interest from the date of the Call Closing until paid in
full, at two percent (2.0%) over the national prime rate as reported in The Wall
Street Journal as of the last business day of each month.”

     2. Effect on Agreement. The Agreement is and shall continue to be in full
force and effect and is hereby in all respect ratified and confirmed.

     3. Counterparts. This Amendment No. 1 may be executed in counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same agreement.

     4. Governing Law. This Amendment No. 1 shall be governed by and construed
in accordance with the laws of the State of Indiana.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
No. 1 as of the date first written above.

            IRWIN HOME EQUITY CORPORATION:
      By:   /s/ Thomas D. Washburn               Thomas D. Washburn             
Chairman     

            IRWIN FINANCIAL CORPORATION:
      By:   /s/ Gregory F. Ehlinger              Gregory F. Ehlinger       
     Senior Vice President and
         Chief Financial Officer     

            DELGADO:
      By:   /s/ Elena Delgado               Elena Delgado             

 